DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/30/2022 has been entered.  Claims 1 and 4-7 are pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 03/30/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funakawa et al. (JP 2010174282 A, description machine translation referred to herein as English equivalent) herein Funakawa, in view of Kim et al. (KR 20120063198 A patent application machine translation referred to herein as English equivalent) herein Kim, in further view of Chen (Flattening, Leveling, Slitting, and Shearing of Coiled Product).
Regarding claim 1, Funakawa teaches a cold rolled steel [0011, Funakawa] comprising a microstructure having 90-100% martensite [0010, Funakawa] and bainite, retained austenite, cementite, pearlite and ferrite are comprise 10% or less by area [0040, Funakawa], a tensile strength of 1770-1940 MPa [0010, Funakawa] which the examiner submits can be considered to be ultrahigh strength, and comprises a composition shown below in Table 1 that overlaps with the instantly claimed composition.  The examiner notes that the nearness and overlap of the steel composition ranges of the instant application and of Funakawa is prima facie evidence of obviousness.  Regarding the closeness, the examiner notes that Mn of 0.5-3.0 weight% disclosed by the art and Mn of 3.16-4.0 weight% as claimed are not overlapping, but merely close, which is still prima facie obvious because the applications share overlapping properties in terms of strength and microstructures which indicates that the manganese contents are so close that prima facie one skilled in the art would have expected them to have overlapping properties.  See MPEP 2144.05(I).  The examiner notes that the overlap of the tensile strength of Funakawa and that on the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that the overlap of the microstructure of the instant application and that of Funakawa is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant application, weight%
Funakawa, weight% [0018]
C
0.25-0.4
0.30-0.34 [0019]
Si
0.5 or less excluding 0
0.05-2.0 [0020]
Mn
3.16-4.0
0.5-3.0 [0021]
P
0.03 or less excluding 0
0.05 or less [0022]
S
0.015 or less excluding 0
0.05 or less [0023]
Al
0.1 or less excluding 0
0.005-0.1 [0024]
Cr
1 or less excluding 0
0.01-5.0 [0029]
Ti
48/14*[N]-0.1
0.005-3.0 [0031]
Nb
0.1 or less excluding 0
0.005-3.0 [0032]
B
0.005 or less excluding 0
0.0005-0.05 [0035]
N
0.01 or less excluding 0
0.01 or less [0012]
Fe and impurities
balance
Balance [0026]


Funakawa does not specifically disclose that the steel has a wave height of 3 mm or less in an edge portion after cutting a steel sheet to a size of 1000 mm in a longitudinal direction however the examiner submits that doing so would be obvious in view of Kim.  Regarding the recitation “cutting a steel sheet in the width direction thereof to provide a sample 1000 mm long in the longitudinal direction”, the examiner notes this is an example of functional language which merely requires the steel is a size of 1000 mm as, upon further consideration, the examiner submits that a mere step of cutting the steel will not affect the mechanical properties, microstructure, or composition of the steel.  See MPEP 2173.05(g).  Kim teaches that a wave height of 3 mm or less is desired because if it is greater than 3 mm the processing of cutting the sample for press-molding is impossible, and that the shape should be measured after cutting to 1000mm after doing the cut in a longitudinal direction [0044, Kim].  Funakawa teaches press molding of their steel [0051, Funakawa], the examiner submits it would have been obvious to one of ordinary skill in the art to modify the steel of Funakawa with the wave height of Kim in order to allow for processing in the press-mold.  Chen teaches that edge defects, including wavy edges, can be controlled and eliminated through the use of roller levelers or tension levelers [page 50, second and third paragraphs, Chen].  The examiner submits it would have been obvious to one of ordinary skill in the art to use roller levelers or tension levelers as taught by Chen to control the wave height of the steel sheet to be less than 3 mm and cut to 1000 mm for measurements as taught by Kim to ensure the steel can be processed in press-molding.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2013227614 A, description machine translation referred to herein as English equivalent) herein Fujita, in view of Kim et al. (KR 20120063198 A patent application machine translation referred to herein as English equivalent) herein Kim, in further view of Chen (Flattening, Leveling, Slitting, and Shearing of Coiled Product).
Regarding claim 1, Fujita discloses a high strength steel sheet comprising 97% or more martensite [page 1, Fujita] that is cold rolled [page 8, Fujita] comprising a composition shown below in Table 2. The examiner notes that the overlap of the steel composition and microstructure of the instant application and that of Fujita is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Table 2

Instant application, weight%
Fujita, mass%  [page 3]
C
0.25-0.4
0.20-0.35 [page 3]
Si
0.5 or less excluding 0
0.05-1.00 [page 3]
Mn
3.16-4.0
0.20-3.50 [page 4]
P
0.03 or less excluding 0
0.015 or less [page 4]
S
0.015 or less excluding 0
0.05 or less [page 4]
Al
0.1 or less excluding 0
0.005-0.300 [page 4]
Cr
1 or less excluding 0
0.001-3.000 [page 5]
Ti
48/14*[N]-0.1
0.001-0.050 [page 4]
Nb
0.1 or less excluding 0
0.005-0.500 optionally [page 6]
B
0.005 or less excluding 0
0.0002-0.0050 [page 5]
N
0.01 or less excluding 0
0.0040 or less [page 5]
Fe and impurities
Balance
Remainder [page 11]


Fujita discloses a tensile strength of above 1470 MPa [page 9, Fujita] which the examiner notes overlaps with the instantly claimed 1700 MPa or more.  The examiner notes that Figure 1 of Fujita shows that strengths of over 1700 MPa are obtainable depending on the carbon value used.  The examiner notes that the overlap of the tensile strength of Fujita and that on the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Fujita does not specifically disclose that the steel has a wave height of 3 mm or less in an edge portion after cutting a steel sheet to a size of 1000 mm in a longitudinal direction however the examiner submits that doing so would be obvious in view of Kim.  Regarding the recitation “cutting a steel sheet in the width direction thereof to provide a sample 1000 mm long in the longitudinal direction”, the examiner notes this is an example of functional language which merely requires the steel is a size of 1000 mm as, upon further consideration, the examiner submits that a mere step of cutting the steel will not affect the mechanical properties, microstructure, or composition of the steel.  See MPEP 2173.05(g).  Kim teaches that a wave height of 3 mm or less is desired because if it is greater than 3 mm the processing of cutting the sample for press-molding is impossible, and that the shape should be measured after cutting to 1000mm after doing the cut in a longitudinal direction [0044, Kim].  Fujita teaches press working of their steel [page 3, Fujita], the examiner submits it would have been obvious to one of ordinary skill in the art to modify the steel of Fujita with the wave height of Kim in order to allow for processing in the press-mold.  Chen teaches that edge defects, including wavy edges, can be controlled and eliminated through the use of roller levelers or tension levelers [page 50, second and third paragraphs, Chen].  The examiner submits it would have been obvious to one of ordinary skill in the art to use roller levelers or tension levelers as taught by Chen to control the wave height of the steel sheet to be less than 3 mm and cut to 1000 mm for measurements as taught by Kim to ensure the steel can be processed in press-molding.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is not unpatentable over Funakawa because Funakawa does not disclose an overlapping manganese content.  The examiner cannot concur.  The examiner notes that a prima facie case of obviousness still exists for claim 1 over Funakawa because Funakawa discloses a composition range that is close to the claimed composition range, and further Funakawa discloses overlapping properties in terms of the microstructure and the strength.  See MPEP 2144.05(I).
Applicant argues that because Funakawa has a different Mn content, there is no reasonable expectation of success in achieving a wave height as set forth in claim 1.  The examiner cannot concur.  As discussed above Kim teaches the same wave height as the instant application and uses a manganese content [0021, Kim] that overlaps with the manganese content of Funakawa, therefore there is a reasonable expectation of success in achieving the instantly claimed wave height.  Further, the examiner notes that the instant specification discloses examples with Mn below 3.16 weight% that have wave heights that meet the instant claim, inventive example 1 and comparative example 2 for example both have manganese contents of below 3.16 weight% and achieve the instantly claimed wave heights.
Applicant’s arguments, see page 5 lines 19-23, filed 06/30/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 over Seong has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734